DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-8 in the reply filed on 7/23/2020 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al.  [US 2014/0022041 A1] in view of KO 10-2001-0067177.
Park et al.  discloses a coil component [figures 1-2] comprising: 
- a magnetic body [11, 12] in which a coil part is embedded, wherein the coil part includes: a support member [30]; pattern wall or insulating structure disposed on the support member; and a coil pattern [41, 42] extending between the pattern walls on the support member and including a plurality of winding turns [figure 2].
Park et al. further discloses the insulating wall structure disposed in an entire space between respective adjacent turns among the plurality of winding turns [figure 2.]
Park et al.  discloses the instant claimed invention except for the specific width of the winding turn.

It would have been obvious at the time the invention was made to use the pattern width design of KO 10-2001-0067177 in Park et al.  for the purpose of facilitating variable inductance.
Regarding claim 2, the specific method use to form the coil pattern would have been an obvious design consideration for the purpose of facilitating manufacturing.
Regarding claim  5, Park et al.  further discloses the support member further include a through-hole in a central portion of the coil part and the through-hole is filled with magnetic material [figure 2.]
Regarding claim 6, Park et al.  further discloses the pattern wall insulating structure and the coil patterns formed on both upper and lower surface of the support member.
Regarding claim 7, Park et al.  further discloses a via hole [paragraph 0051] connecting the coil patterns, disposed on both surfaces of the support member, to each other.
Regarding claim 8, the specific thickness of the coil pattern would have been an obvious design consideration based on the intended applications and/or environments needed/used.
	Regarding claims 3-4, Park et al.  discloses the insulating wall structure formed of polymer or other insulating material [photosensitive polymer.]
	The specific method use to form the insulating wall structure and/or material use for the insulating wall structure would have been an obvious design consideration based on the intended applications and/or environments uses.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996.  The examiner can normally be reached on Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.